Citation Nr: 1508097	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to a disability rating for bilateral pes planus in excess of: 10 percent prior to March 19, 2007; 30 percent effective March 19, 2007; and 50 percent effective August 8, 2011.

2. Entitlement to a disability rating for a service-connected umbilical hernia repair scar (scar disorder) in excess of 0 (zero) percent prior to January 26, 2010 and in excess of 10 percent as of January 26, 2010.

3. Entitlement to a compensable disability rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1972 to September 1975.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2010, the RO rated the Veteran's service connected scar disorder as 10 percent disabling effective January 26, 2010.  Because the maximum available benefit has not been awarded and the Veteran has not withdrawn his claim, the increased rating claim for a scar disorder remains in controversy. See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned at a December 2014 video-conference hearing.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should address this electronic record.

The issues of entitlement to increased disability ratings for a scar disorder and for right ear hearing loss are addressed in the REMAND section of this decision and are REMANDED to the agency of original jurisdiction (AOJ).
FINDING OF FACT

During the December 2014 video-conference hearing, and prior to the promulgation of a decision on appeal, the Veteran, through his representative, requested the withdrawal of the claim of an increased disability rating for bilateral pes planus.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the issue of an increased disability rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id.

The Veteran, through his representative, requested the withdrawal of his claim of an increased disability rating for bilateral pes planus.  See December 2014 Hearing Transcript.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review the aforementioned claim and it is therefore dismissed.


ORDER

The issue of entitlement to an increased disability rating for bilateral pes planus is dismissed.


REMAND

The Veteran claims that his service-connected scar disorder and right ear hearing loss have worsened since his January 2010 and February 2010 VA examinations, respectively.  See December 2014 Hearing Transcript.  New VA examinations are warranted to assess the nature and severity of the Veteran's right ear hearing loss and scar disorder.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records dating from June 2014 forward and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the January 2010 examination for a new skin examination.  The VA examiner should assess the nature and severity of the Veteran's scar.  If the examiner is not available, a different examiner may perform the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the opinion:

a. The examiner should determine the nature and severity of the Veteran's scar disorder, to include any disabling effects associated with the Veteran's umbilical hernia repair scar.  See 38 C.F.R. §4.118, DCs 7804 and 7805 (Scars: unstable or painful, or effects of) (2014).

b. All pertinent symptomatology, to include any limitations in range of motion of the lower torso caused by the Veteran's scar, should be reported in detail.

c. If possible, the examiner should determine the duration of the Veteran's current symptoms, to include any limitations in range of motion.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to:

June 1994 Private Medical Records (PMRs), noting that the Veteran experiences chronic lower abdominal pain as a result of the scar tissue that resulted from two inguinal hernial surgeries and that the scar limits his movements.

March 2007 Claim, reporting that the Veteran's "hernia condition" is worsening.

October 2007 VA Examination Report, diagnosing the Veteran as having scar umbilicus, measuring the Veteran's scar, and finding no limitation of motion or loss of function.

September 2008 Statement, reporting that the Veteran's two inguinal hernia surgeries resulted in residual lower abdominal pain and a tender surgical scar, that is aggravated by bending and/or twisting.

January 2010 VA Examination Report, noting that the Veteran's symptoms scar remains tender and that he feels like something is pulling from underneath the scar; observing mild tenderness in deep palpitation on the left mid abdominal area.

December 2014 Hearing Transcript, testifying that his scar has increased in size, is tender and painful to touch, and is itchy.

3. Return the claims file to the VA audiologist who performed the February 2010 examination for a new audiological examination.  The VA audiologist should assess the nature and severity of the Veteran's right ear hearing loss.  If the examiner is not available, a different examiner may perform the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the opinion:

a. The examiner should identify the nature, frequency, and severity of the Veteran's right ear hearing loss and the resulting functional impairment.  See 38 C.F.R. §4.85, DC 6100 (Hearing Loss) (2014).  

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to:

March 2007 Claim, reporting worsening hearing loss.

September 2007 VA Examination Report, diagnosing sensorineural hearing loss bilaterally.

July 2008 Private Medical Records (PMRs), noting pure tone test results.

September 2008 Statement, reporting worsening right ear hearing loss as well as pain and ringing in the Veteran's right ear.

February 2010 VA Examination Report, finding mild to severe sensorineural hearing loss in the right ear.

August 2010 VA Medical Records (VAMRs), issuing the Veteran with an over-the-counter hearing aid.

February 2011 PMRs, noting diminished hearing.

March 9, 2012 VAMRs, testing the Veteran for ear-related dizziness (VNG testing) and finding that his right ear hearing had improved.

March 23, 2012 VAMRs, reporting that the Veteran's pure tone thresholds showed no significant change in hearing since his VA examination in February 2010 and audiological consult on March 9, 2012; and ordering new hearing aids.

May 2012 VAMRs, prescribing binaural canal hearing aids.

December 2014 Hearing Transcript, testifying that his right ear hearing loss has become worse over the last two years, he has difficulty communicating with family members and is easily distracted when exposed to multiple noise sources, and experienced an ear infection in 2013.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If the reports are deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to and increased disability rating for a scar disorder (DCs 7804 and 7805) and for right ear hearing loss (DC 6100).  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


